Citation Nr: 0317199	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bursitis of the left hip prior to August 15, 2002.

2.  Entitlement to a disability rating greater than 10 
percent for bursitis of the left hip as of August 15, 2002.

3.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of the cervical spine at C4 and 
C5 prior to March 26, 2002.

4.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease of the cervical spine 
at C4 and C5 as of March 26, 2002.

5.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbosacral spine at 
L4 and L5, with intermittent radiculopathy.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

When this case was previously before the Board in June 2000, 
the issues on appeal consisted of entitlement to service 
connection for Valley Fever as well as entitlement to 
increased ratings for low back pain with sciatica; right 
radial neuropathy, status post right carpal tunnel release 
with Duquervain's Disease; right cubital tunnel and thoracic 
outlet syndromes with ulnar neuropathy; hiatal hernia with 
reflux esophagitis and Barrett's esophagus; bursitis of the 
left hip; and degenerative joint disease of the cervical 
spine at C4 and C5.  The Board denied service connection for 
Valley Fever and remanded the remaining issues.  

Thereafter, in August 2000, the RO received a statement 
signed in January 2000 from the veteran indicating that her 
appeal was satisfied with respect to various issues to 
include low back pain.  She did not express her satisfaction 
with respect to the issue of a higher rating for her cervical 
spine disorder and stated that her left hip was stiff and she 
experienced difficulty walking, thereby implying her 
continued disagreement with the determination as to these 
issues.  Additionally, although the veteran indicated her 
satisfaction with the issue of a higher rating for her low 
back disorder, she submitted a letter dated in August 2000 
stating that her current appeal concerned the issues of low 
back pain with sciatica and her cervical spine disorder.  The 
claims file reflects conflicting subsequent adjudicative 
action with respect to the low back claim; however, inasmuch 
as the RO continued to provide a rating decision and 
supplemental statement of the case with respect to this 
issue, the Board finds that it remains on appeal.  Moreover, 
an April 2003 statement from the veteran reflects her desire 
to continue with the appeal of her low back, cervical spine, 
and left hip claims.  In this regard, it is noted that this 
statement also includes her desire to continue with the 
appeal of her claim for service connection for Valley fever.  
However, inasmuch as this issue was denied in the June 2000 
Board decision, it is no longer on appeal.  A decision by the 
Board may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  Accordingly, the issues presently on 
appeal consist of entitlement to higher ratings for the 
veteran's left hip, cervical spine, and low back disorders.  

Additionally, at the time of the June 2000 Board decision and 
remand, the veteran had an APO address and her claims file 
was remanded to the VA Regional Office in Washington, D.C., 
which handles claims of veterans who reside overseas.  
Thereafter, she relocated to Devine, Texas, and jurisdiction 
of her claims file was transferred to the RO in Houston, 
Texas.  The requested development having been completed, the 
claims file has been returned to the Board.

The issues of entitlement to higher ratings for degenerative 
joint disease of the cervical spine at C4 and C5 and 
degenerative disc disease, lumbosacral spine at L4 and L5, 
with intermittent radiculopathy will be the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Prior to August 15, 2002, the record shows painful 
extension at 90 degrees of left hip motion.  

3.  As of August 15, 2002, the record shows left trochanteric 
bursa tenderness, full range of motion and strength, and no 
significant range of motion pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no 
higher, for left hip bursitis prior to August 15, 2002, have 
been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 
5253 (2002); Fenderson v. West, 12 Vet. App. 119 (1999).  

2.  The criteria for a disability rating greater than 10 
percent for left hip bursitis as of August 15, 2002, have not 
been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 
5253 (2002); Fenderson v. West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remand, and 
various correspondence from the RO (in particular, a January 
2002 letter from the RO), the appellant has been notified of 
the law and regulations governing entitlement to the benefit 
she seeks, the evidence which would substantiate her claim, 
respective responsibilities for obtaining information and 
evidence, and the evidence which has been considered in 
connection with her appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claims and she has been 
provided ample opportunity to submit information and 
evidence.  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  

Additionally, a report of the veteran's March 2002 VA 
examination of the spine and her August 2002 VA orthopedic 
examination as well as copies of her prior VA examination 
reports, service medical records, and VA and private 
treatment reports have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected bursitis of the left hip 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court determined that, in 
the appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

In a February 1996 rating decision, the RO granted service 
connection for bursitis of the left hip and evaluated this 
disability as zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019 for bursitis and 5255 for impairment of 
the femur.  

A note to Diagnostic Codes 5013 to 5024 provides that these 
disabilities will be rated on limitation of motion of the 
affected part, as with degenerative arthritis.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The applicable schedular criteria pertaining to the hip and 
thigh include 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253, 5254, and 5255.  

Specifically, limitation of extension of a thigh to 5 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  Limitation of flexion of a thigh 
warrants a 10 percent evaluation if flexion is limited to 45 
degrees or a 20 percent evaluation if flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Impairment of the thigh with limitation of adduction and an 
inability to cross legs as or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Additionally, impairment of the femur characterized by 
malunion with slight knee or hip disability warrants a 10 
percent rating and a 20 percent rating is warranted when such 
disability is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Normal extension of the hip is to 0 degrees, normal flexion 
is to 125 degrees, and normal abduction is to 45 degrees. 38 
C.F.R. § 4.71a, Plate II.

On VA examination conducted in September and October 1997, 
the veteran complained of intermittent episodes of left hip 
pain since approximately the mid 1980's.  Objective findings 
revealed no tenderness to percussion on greater trocanter 
area (no signs of bursitis at present), flexion within normal 
limits, pain upon extension at 90 degrees, and backward 
extension within normal limits.  

Upon VA examination in August 2002, the veteran complained of 
lateral hip pain bilaterally, left worse than right.  
Physical examination demonstrated tenderness to the 
trochanteric bursa, left greater than right, and full range 
of motion and strength of both hips.  Forward flexion was to 
120 degrees, internal rotation was to 40 degrees, and 
internal rotation was to 60 degrees.  The examiner noted mild 
pain at the extremes of motion on the right and no 
significant range of motion pain on the left.  X-ray testing 
showed no significant osteoarthritis.  The diagnosis was left 
more than right greater trochanteric bursitis.  Additionally, 
the examiner commented that the veteran's left hip bursitis 
had worsened.  

The medical evidence of record shows that, although the 
veteran has had normal range of motion of the left hip, she 
has experienced left hip pain.  Moreover, although no loss of 
motion due to pain was shown on VA examination in August 
2002, the September and October 1997 examination report 
revealed pain at 90 degrees of extension.  

Upon consideration of the foregoing, in an October 7, 2002, 
supplemental statement of the case, the RO granted an 
increased rating of 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 for left hip bursitis, 
effective from August 15, 2002, the earliest date of record 
showing an increase in the severity of this disability.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the assignment of a 
higher rating of 10 percent for the veteran's left hip 
bursitis prior to August 15, 2002.  Specifically, although 
the September and October 1997 report of VA examination 
includes a finding of no tenderness to percussion on greater 
trocanter area (no signs of bursitis at present), the 
examiner also found that the veteran experienced left hip 
pain at 90 degrees of extension.  In addition, the examiner 
noted that the veteran had experienced recurrent episodes of 
left hip pain.  See 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
inasmuch as the veteran has experienced intermittent episodes 
of left hip pain and painful motion has been objectively 
demonstrated, the Board finds that it is as least as likely 
as not that these symptoms have persisted and recurred since 
January 1996, the effective date of the grant of service 
connection.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that the criteria for an 
initial 10 percent evaluation for the veteran's service 
connected left hip bursitis have been met.  Moreover, after 
reviewing the evidence from a longitudinal perspective, the 
Board believes that the 10 percent rating is warranted during 
the entire period contemplated by this appeal; that is, from 
January 1, 1996.

However, more than the 10 percent evaluation at any stage 
since the January 1996 effective date of the grant of service 
connection for this disorder is not warranted.  Although the 
evidence includes an August 2002 medical opinion that the 
veteran's left hip bursitis had increased in severity, the 
examination findings noted full range of motion and strength 
and no significant range of motion pain on the left.  There 
is no finding of occasional incapacitating exacerbations so 
as to warrant the assignment of a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Similarly, the 
evidence does not show limitation of flexion to 30, 
limitation of abduction of a thigh with motion lost beyond 10 
degrees, or impairment of the femur characterized by malunion 
with moderate knee or hip disability so as to permit an 
increased rating of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253, or 5254.  Accordingly, a 10 
percent rating under Diagnostic Code 5019 is the most liberal 
rating feasible on this evidentiary record, and has been 
assigned based upon the findings of left hip pain.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board 
finds no other Diagnostic Code that better suits the 
veteran's complaints based on the objective medical evidence 
of record.

The Board has considered whether the record raises the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  Based on the 
medical evidence cited above, the Board finds that the record 
does not raise the issue of entitlement under this section.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent rating for service-connected left 
hip bursitis, and no higher, is warranted effective prior to 
August 15, 2002.  To this extent, the appeal is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating greater than 10 percent 
for bursitis of the left hip as of August 15, 2002, is 
denied.


REMAND

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of intervertebral disc syndrome 
(Diagnostic Code 5293).  This amendment was effective 
September 23, 2002.  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000). 

The RO has not yet considered the veteran's claims for higher 
ratings for her service-connected cervical and lumbosacral 
spine disabilities in the context of the regulatory changes 
noted above, nor has the veteran had an opportunity to 
prosecute her claim in that context.  Given that fact, as 
well as the additional development needed to fully and fairly 
adjudicate the claims, as explained below, the Board finds 
that a remand will ensure due process of law and avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, to include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  As regards the 
claims for higher ratings for degenerative disc disease of 
the cervical spine at C4 and C5 and degenerative disc disease 
of the lumbosacral spine at L4 and L5, with intermittent 
radiculopathy, the Board finds that, after obtaining and 
associating with the claims file all outstanding evidence of 
medical treatment and/or evaluation, the veteran should be 
afforded new VA examinations in order to obtain findings 
responsive to the former and revised criteria.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her service-connected cervical and 
lumbosacral spine disorders since 
December 1995, the date of her separation 
from service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
of her cervical and lumbar spine.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should note detailed range 
of motion measurements for the cervical 
and lumbar spine and should state what 
is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the cervical or lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiner should also state, if 
possible, the frequency and duration of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  Are 
there persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  

Does the veteran suffer incapacitating 
episodes, i.e., periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician. 

All orthopedic and neurologic 
manifestations resulting from 
intervertebral disc syndrome should be 
identified and discussed in detail. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, the RO should readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, including the pre and post-
September 23, 2002, version of Diagnostic 
Code 5293, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



